                                           Case 4:20-mc-80182-HSG Document 7 Filed 12/28/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re: Osman Hakan Guven                         Case No. 20-mc-80182-HSG

                                   8                                                      ORDER ADOPTING MAGISTRATE
                                                                                          JUDGE'S REPORT AND
                                   9                                                      RECOMMENDATION FOR
                                                                                          DISMISSAL
                                  10
                                                                                          Re: Dkt. No. 5
                                  11

                                  12           The Court has reviewed Magistrate Judge Kim's Report and Recommendation for
Northern District of California
 United States District Court




                                  13   Dismissal. The time for objections has passed and none were filed. The Court finds the Report

                                  14   correct, well-reasoned and thorough, and adopts it in every respect. Accordingly,

                                  15           IT IS HEREBY ORDERED that this case is dismissed. The Clerk is directed to close the

                                  16   file.

                                  17           IT IS SO ORDERED.

                                  18   Dated: 12/28/2020

                                  19

                                  20                                                              ________________________
                                                                                                  HAYWOOD S. GILLIAM, JR.
                                  21                                                              United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
